Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 1-20, 22-37 are canceled. Claims 21, 38, 39 are amended. 
It is noted claims 41-43, 45-48 do not contain the proper status identifiers and are considered withdrawn (See MPEP 714).
Claims 21, 38-40, 44 are under consideration.

Information Disclosure Statement
2. The information disclosure statement (IDS) was submitted on 4/29/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3. (previous objection, withdrawn as to claims 35-39; maintained as to claim 21) Claim 21 is objected to because of the following informalities: 
In view of applicant’s amendments, the objection is withdrawn as to claims 35-39. 
As to claim 21, for improved language, the claim should recite “A method of increasing a level of regulatory T (Treg) cells in a subject having an inflammatory disease, comprising administering to the subject an effective amount of a Fc fragment polypeptide (a) consisting of an amino acid sequence at least 95% identical to SEQ ID NO. 2, wherein amino acid residue 241 (numbered according to the EU index of Kabat) of the polypeptide, which corresponds to amino 
acid residue 32 of SEQ ID NO: 2, is an alanine (A), and (b) capable of binding to DC-SIGN; and wherein the level of Treg cells is increased.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4. (previous rejection, withdrawn) Claims 21, 35-40, 44 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant contends: claim 21 has been amended.
In view of applicant’s amendments, the rejection is withdrawn.

5. (previous rejection, withdrawn) Claims 21, 35-38, 40, 44 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AJA), first paragraph, as failing to comply with the written description requirement. 
Applicant contends: claim 21 has been amended; SEQ ID NOs: 2, 3 fall within the scope; these examples provide species to demonstrate possession; the claims are supported.
In view of applicant’s amendments, the rejection is withdrawn.


Double Patenting
6. (previous rejection, withdrawn) Claims 21, 35-39 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7 of U.S. Patent No. 9587025.
Applicant contends: a terminal disclaimer has been filed.
In view of the terminal disclaimer indicated to be accepted by the Office, the rejection is withdrawn.

7. (previous rejection, withdrawn) Claim 40 was rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7 of U.S. Patent No. 9587025 in view of Ravetch et al. (US20080206246; previously cited).
In view of the withdrawal of the rejection above over claims 1, 5, 7 of U.S. Patent No. 9587025 on which the instant rejection depends, the instant rejection is also withdrawn.

8. (previous rejection, withdrawn) Claim 44 was rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7 of U.S. Patent No. 9587025 in view of Getts et al. (US20130273089; previously cited).
In view of the withdrawal of the rejection above over claims 1, 5, 7 of U.S. Patent No. 9587025 on which the instant rejection depends, the instant rejection is also withdrawn.


9. (previous rejection, withdrawn) Claims 21, 35-40, 44 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 14, 20, 23 of copending Application No. 17/104125.
Applicant contends: a terminal disclaimer has been filed.
In view of the terminal disclaimer indicated to be accepted by the Office, the rejection is withdrawn.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10. (previous rejection, maintained; withdrawn as to canceled claims 35-37) Claims 21, 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9845358.
See claims 21, 38-40 as submitted 6/27/2022.
Applicant contends: the cited claims of the ‘358 patent cover polypeptides that can contain an amino acid sequence 95% identical to SEQ ID NO: 2 as well as any additional sequences; the presently pending claims cover a species of the genus of the ‘358 patent; the Office has provided no reasoning why the skilled artisan could “at once envisage” a fragment consisting of SEQ ID NO: 2 from a disclosure of a sequence that comprises SEQ ID NO: 2 plus any additional sequences; the Office has not met its required prima facie burden.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action. 

				Response to Arguments
In this case, first, the language “comprising” does not require additional sequences, rather, does not exclude additional sequences and requires at least SEQ ID NO: 2 (See MPEP 2111). Further, it is noted that instant claims recite a range (“at least 95% identical to SEQ ID NO: 2”). Thus, the more accurate basis is not that of genus/species, but, rather, overlapping ranges (See MPEP 2144.05: I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)). Claims 1-9 of U.S. Patent No. 9845358 recite “at least 95% identical to SEQ ID NO: 2” and the instant claims recite “at least 95% identical to SEQ ID NO: 2”. As indicated, SEQ ID NO: 2 of both the instant claims and claims 1-9 of U.S. Patent No. 9845358 share 100% identity, and the range as claimed overlaps with that disclosed by the prior art, thus, rendering obvious the instant claims.
The rejection is maintained for reasons of record.

11. (previous rejection, maintained) Claim 44 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9845358 in view of Getts et al. (US20130273089)(cited above).
See claim 44 as submitted 6/27/2022.
Applicant contends: the Office has failed to demonstrate how a peptide genus render obvious claims to a species of that genus.
Applicant’s arguments are considered but found unpersuasive.

			Response to Arguments
See the rejection as recited in the previous Office Action and above.
Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is maintained for reasons of record.

12. (previous rejection, maintained; withdrawn as to canceled claims 35-37) Claims 21, 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10844125.
See claims 21, 38-40 as submitted 6/27/2022.
Applicant contends: the cited claims of the ‘125 patent cover polypeptides that can contain an amino acid sequence 80% identical to SEQ ID NO: 2 as well as any additional sequences; the presently pending claims cover at most a species of the genus of the ‘125 patent; the Office has provided no reasoning why the skilled artisan could “at once envisage” a fragment consisting of SEQ ID NO: 2 from a disclosure of a sequence that comprises SEQ ID NO: 2 plus any additional sequences; the Office has not met its required prima facie burden.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action. 

				Response to Arguments
In this case, first, the language “comprising” does not require additional sequences, rather, does not exclude additional sequences and requires at least SEQ ID NO: 2 (See MPEP 2111). Further, it is noted that instant claims recite a range (“at least 95% identical to SEQ ID NO: 2”). Thus, the more accurate basis is not that of genus/species, but, rather, overlapping ranges (See MPEP 2144.05: I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)). Claims 1-9 of U.S. Patent No. 10844125 recite “at least 95% identical to SEQ ID NO: 2” and the instant claims recite “at least 95% identical to SEQ ID NO: 2”. As indicated, SEQ ID NO: 2 of both the instant claims and claims 1-9 of U.S. Patent No. 10844125 share 100% identity, and the range as claimed overlaps with that disclosed by the prior art, thus, rendering obvious the instant claims.
The rejection is maintained for reasons of record.

13. (previous rejection, maintained) Claim 44 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10844125 in view of Getts et al. (US20130273089)(cited above).
See claim 44 as submitted 6/27/2022.
Applicant contends: the Office has failed to demonstrate how a peptide genus render obvious claims to a species of that genus.
Applicant’s arguments are considered but found unpersuasive.

				Response to Arguments
See the rejection as recited in the previous Office Action and above.
Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is maintained for reasons of record.

Conclusion
14. No claims are allowed.
15. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648